DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2017/089195, filed on June 20, 2017.

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6) in the reply filed on 11/15/2021 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Status of the claims
Claims 1-6 and 8-14 are pending. Claim 7 is canceled. Claims 1-6 are currently under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 2, 3rd para under Summary. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Further, Table 1 on pages 19-20 provide discloses primer pairs 1-14.The disclosure is objected to because each primer of Table 1 is NOT identified with the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Nafria et al. (2016, Scientific reports, 6(1), pp.1-12: newly cited) and Garcia-Nafria et al. (2016, Supplementary of the Scientific reports, 6(1), pp.1-12: newly cited).

Regarding claims 1-2, Garicia-Nafria et al. teach a primer pair comprising a first primer and a second primer (see pg 2, Fig. 2e, also reproduced below and pg 4, Supplementary table S1).
Fig. 2(e)

    PNG
    media_image1.png
    210
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    277
    1566
    media_image2.png
    Greyscale

wherein the first primer (e.g. MUT1-F) comprises a first specific sequence (5’-AAGAATGGCATCGGGTACCACTACATCC-‘3) at the 3’ end and a first random sequence (5’-CCAGATCGTGAAGCTATGC-‘3) at the 5’ end.
wherein the second primer (e.g. MUT-1R) comprises a second specific sequence (5’- CCCAGGATG-‘3) at the 3’ end and a second random sequence (5’-GCATAGCTTCACGATCTGG-‘3) at the 5’ end. 
wherein the first specific sequence and the second specific sequence are respectively an upstream primer and a downstream primer for a target sequence, and
the first random sequence (5’-CCAGATCGTGAAGCTA-‘3) and the second random sequence (TAGCTTCACGATCTGG)are reversely complementary.

Regarding claims 2-3, Garcia-Nafria et al. teach “in order to avoid primer-dimer formation through overlaps, optimal homologous regions should be designed to be at least 15 bp in length with a Tm of ~47–52 °C (normally resulting in lengths of 15–20 bp) (Fig. 2e)” (see last 5 lines of page 3).
Further regarding claim 2, Garcia-Nafria et al. teach in Fig. 2(e), target binding sequence has Tm of 60 [Symbol font/0xB0]C.
Accordingly, the instant claims 1-3 are anticipated by Garcia-Nafria et al.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (March 17, 2017, BMC biotechnology, 17(1), pp.1-7: newly cited).
Regarding claim 1, Zeng et al. teach in Fig. 1 on page 2, a primer pair comprising a first primer and a second primer (see Fig. A below , Fig. A is a partial illustration from Fig. 1 and is reproduced), 
Fig. A

    PNG
    media_image3.png
    118
    108
    media_image3.png
    Greyscale

Zeng et al. teach in Fig. A wherein the first primer comprises a first specific sequence and a first random sequence, and the second primer comprises a second specific sequence and a second random sequence; and wherein the first specific sequence and the second specific sequence are respectively an upstream primer and a downstream primer for a target sequence, and the first random sequence and the second random sequence are reversely complementary (see pg 2, Fig. 1).
Fig. 1

    PNG
    media_image4.png
    563
    704
    media_image4.png
    Greyscale


Accordingly, Zeng et al. anticipates the instant claim 1.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipted by Betts et al. (US 2014/0113332).
	Regarding claim 1, Betts et al. teach a PCR primer pair of claim 1, comprising a first primer and
a second primer, wherein the first primer comprises a first specific sequence at 3’ end of the primer, a first random sequence (arbitrary (random) sequence) at 5’end, and the second primer comprises a second specific sequence at 3’ end, a second random sequence (arbitrary (random) sequence) at 5’ end of the second primer, wherein the first specific sequence and the second specific sequence are respectively an upstream primer and a downstream primer for a target sequence, and the first random sequence and the second random sequence are reversely reverse complementary (para [0046]-[0050]).
	
	Regarding claims 2-3, Betts et al teach that first and second specific sequences have a TM value of 55-65 [Symbol font/0xB0]C and primer TM value of 65-75 [Symbol font/0xB0]C the first random sequence and the second random sequence each have a length of 15-45 bp, and the first specific sequence and the second specific sequence each have a length of 15-30 bp (para [0040], [0032]-[0033]).
	
	Regarding claims 4-6, Betts et al teach that the 1-5 bases from each of the 5’ end and the 3’ end of the first primer are respectively subjected to thio-modification, and the 1-5 bases from each of the 5’ end and the 3’ end of the second primer are respectively subjected to thio-modification, wherein the thio-modification is selected from phosphorothioate modification, methyl-sulfate modification and peptide nucleic acid modification (para [0032]-[0035]).
	Accordingly, the instant claims 1-6 are anticipated by Betts et al.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Nafria et al. (2016, Scientific reports, 6(1), pp.1-12: newly cited) in view of Vosberg et al. (1982, Journal of Biological Chemistry, 257(11), pp.6595-6599: newly cited) and Nelson et al. (WO2011/142861: newly cited).
The teachings of Garcia-Nafria et al. as it pertains to claim 1 are provided above.

Garcia-Nafria et al. do not meet the limitations of claims 4-6.

Regarding claims 4-5, Vosberg et al. teach “Restriction analysis of normal and phosphorothioate DNA with the restriction endonucleases HaeIII, BamHI, HpaII, HindII, AluI, and Taq I showed that the enzymes were inhibited to different degrees depending on which of the nucleotides was replaced by the phosphorothioate. Most significant inhibition was seen throughout with those DNAs which contained a phosphorothioate exactly at the cleavage site. Phosphorothioate substitutions at other positions, but still within the recognition sequences, were, except AluI , not or weakly inhibitory. Phosphorothioate nucleotides not present in the recognition sequences, did not affect at all the fragment patterns. The results show that recognition sequences restriction endonucleases can be selectively protected against 

Regarding claims 4-5, Nelson et al. teach it already a matter to routine practice to have primers with phosphorothiolated bases (pg 6, para [0023]; pg 27, para [0081]; also para [0086]).

It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify each primer of the primer pair composition as taught by Garcia-Nafria et al. by providing one or more phosphorothiolated bases at the 5’ terminal and 3’ terminal sequences of the primer as Vosberg et al. teach the utility of phosphorothiolated base in DNA sequences to promote nuclease resistance.
The ordinary skilled artisan would have had  a reasonable expectation of modifying the primers of Garcia-Nafria et al. by introducing thio-modification in a same manner as Nelson et al. who already showed it a matter of routine practice for the introduction of such modifications of primers.
In view of all of the cited teachings of the references, the instant claims 4-5 are prima facie obvious.

     Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Zeng et al. (March 17, 2017, BMC biotechnology, 17(1), pp.1-7) in view of Vosberg et al. (1982, Journal of Biological Chemistry, 257(11), pp.6595-6599: newly cited) and Nelson et al. (WO2011/142861: newly cited).
The teachings of Zeng et al. as it pertains to claim 1 are set forth above.

Zeng et al. do not meet the limitations of claims 4-5.

Regarding claims 4-5, Vosberg et al. teach “Restriction analysis of normal and phosphorothioate DNA with the restriction endonucleases HaeIII, BamHI, HpaII, HindII, AluI, and Taq I showed that the enzymes were inhibited to different degrees depending on which of the nucleotides was replaced by the phosphorothioate. Most significant inhibition was seen throughout with those DNAs which contained a 

Regarding claims 4-5, Nelson et al. teach it already a matter to routine practice to have primers with phosphorothiolated bases (pg 6, para [0023]; pg 27, para [0081]; also para [0086]).

It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify each primer of the primer pair composition as taught by Zeng et al. by providing one or more phosphorothiolated bases at the 5’ terminal end and 3’ terminal sequences of the primers of Zeng et al. as Vosberg et al. teach the utility of phosphorothiolated base in DNA sequences to promote nuclease resistance.
The ordinary skilled artisan would have had  a reasonable expectation of modifying the primers of Zeng et al. by introducing thio-modification in a same manner as Nelson et al. who already showed it a matter of routine practice for the introduction of such modifications of primers.
In view of all of the cited teachings of the references, the instant claims 4-5 are prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Nafria et al. (2016, Scientific reports, 6(1), pp.1-12: newly cited) in view of Berka et al. (US2006/0292611).

The teachings of Garcia-Nafria et al. as it pertains to claim 1 are set forth above.

Garcia-Nafria et al. do not meet the limitation of claim 6.

Regarding claim 6, Berka et al. teach the routine and conventional use to provide a 5’ 

It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the 5’ end of each primer of the primer pair composition as taught by Garcia-Nafria et al. by providing a kinase and other elements in a manner as taught by Berka et al. for the purpose of converting the 5’ end of the primer(s) further into an end suitable for ligation.
The ordinary skilled artisan would have had a reasonable expectation of success at such 5’ end modification since the modification involves using known elements and protocols for predictable results.
In view of all of the cited teachings and suggestions above, the instant claim 6 is prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (March 17, 2017, BMC biotechnology, 17(1), pp.1-7: newly cited) in view of Berka et al. (US2006/0292611).

The teachings of Zeng et al. as it pertains to claim 1 are set forth above.

Zeng et al. do not meet the limitation of claim 6.

Regarding claim 6, Berka et al. teach the routine and conventional use to provide a 5’ phosphorylation modification to a DNA sequence (para [0184]) so as to modify the sequence into a ligation site.

It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify each primer of the primer pair composition as taught by Zeng et al. by providing a kinase and other elements in a manner as taught by Berka et al. for the purpose of converting the 5’ end of the primer(s) further into an end suitable for ligation.
The ordinary skilled artisan would have had a reasonable expectation of success at such 5’ end 
In view of all of the cited teachings and suggestions above, the instant claim 6 is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent Application No. 16/624,782. 
	
	Although the claims 1-6 at issue are not identical to claims 1-10 of US Patent Application No. 16/624,782, they are not patentably distinct from each other because both the instant claims and the claims of US Patent Application No. 16/624,782 are each directed to a PCR primer pair, comprising a first primer and a second primer, wherein the first primer comprises a first specific sequence and a first random sequence, and the second primer comprises a second specific sequence and a second random sequence. 
Both the instant claims 1-6 and the claims of US Patent Application No. 16/624,782 provide the first specific sequence is located at the 3’ end of the first primer and the first random sequence is located at the 5’ end of the first primer.
Both the instant claims 1-6 and the claims of US Patent Application No. 16/624,782 additionally provide the second specific sequence is located at the 3’ end of the second primer and the second random sequence is located at the 5’ end of the second primer, the first specific sequence and the second specific sequence are respectively an upstream primer and a downstream primer for a target sequence, the first random sequence and the second random sequence are reversely complementary.

	The instant claims differ from the claims of US Patent Application No. 16/624,782 in that the latter requires the presence of a universal (common) sequence between the random sequence and the specific sequence of the first primer and a universal (common) sequence between the random sequence and the specific sequence of the second primer.
	
	The claims of US Patent Application No. 16/624,782 recite a specific version of the instant primer pair by requiring a universal/common sequence, said universal sequence being construed as an 
	Accordingly, the instant claims 1-6 are not patentably distinct from claims 1-10 of US Patent Application No. 16/624,782.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 16/624,779.
 
	Although the claims 1-6 at issue are not identical to claims 1-6 of US Patent Application No. 16/624,779, they are not patentably distinct from each other because both the instant claims and the claims of US Patent Application No. 16/624,779 are each directed to a PCR primer pair, comprising a first primer and a second primer, wherein the first primer comprises a first specific sequence and a first random sequence, and the second primer comprises a second specific sequence and a second random sequence. 
Both the instant claims 1-6 and the claims of US Patent Application No. 16/624,779 provide the first specific sequence is located at the 3’ end of the first primer and the first random sequence is located at the 5’ end of the first primer.
Both the instant claims 1-6 and the claims of US Patent Application No. 16/624,779 additionally provide the second specific sequence is located at the 3’ end of the second primer and the second random sequence is located at the 5’ end of the second primer, the first specific sequence and the second specific sequence are respectively an upstream primer and a downstream primer for a target sequence, the first random sequence and the second random sequence are reversely complementary.
	The instant claims 1-6 differ from the claims 1-6 of US Patent Application No. 16/624,779 in that the latter requires the presence of a predetermined restriction enzyme cutting sequence between the random sequence and the specific sequence of the first primer and a predetermined restriction enzyme cutting sequence between the random sequence and the specific sequence of the second primer.
	


Conclusion
No claims are currently allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 15, 2022